DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 4/28/22 in which claims 1-9 are presented for examination, wherein Claim 9 remains withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/22 has been entered.
Specification
The specification is objected to for the following:
Review is needed whether “first side” and “second side” should be indicated as synonymous with “first part” and “second part”; see claim objection below
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Preambles “two-part bra” is not in the specification
Claim 1 Line 9 “completely separable” is not in the specification
Claim Objections
Claim(s) 1-3, 5 is/are objected to because of the following informalities: 
Via the preambles, the bra is established as “two-part”; however, claim body does not establish what structures constitute the parts, let alone being two, but still recites “first side” and “second side”; as best understood, first side and second side need review  whether to read first part and second part for consistency in Claims 1-3 and 5
Claim 1 Line 17 “the size” is recommended to read “a size”
Claim 3 Line 3 “the breasts” is recommended to read “the first and the second breasts” for consistent antecedent basis with Claim 1 Line 5 and Line 8
Appropriate correction is required.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 8 is/are rejected under U.S.C. 112(b).
	The term “the under band” in Claim 8 Lines 1-2 and again in Lines 2-3 is unclear and therefore renders the claim indefinite.  There is improper antecedent basis for this term.  Claim 1, on which Claim 8 depends, establishes “a first under band” and “a second under band.”  It is unclear which under band Claim 8 is referring to.
Dependent claims are rejected at the least for depending on rejected claims.
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 8 is interpreted as any one of the under bands
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kops (USPN 1400295) in view of Linder (US Publication 2011/0104985).
Regarding Claim 1, Kops teaches a two-part bra (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1-3; page 1 Lines 51-53 "Figure 1…illustrating the brassiere made in accordance with this invention"; page 1 Lines 63-65 "garment is preferably made in two parts…10 and 11") comprising:
a first side (10) comprising
a first fixed length shoulder strap (15, 16) (see Fig. 3; page 1 Lines 73-78 "back member 12 is provided with an extension 15 and the front member 13 with an extension 16 and these extensions 15 and 16…may be connected along the line of stitching 17 to provide a shoulder strap"; page 1 Lines 91-99 "back member 21 has an extension 24 corresponding to the extension 15 of the back member 12 and the front member 22 has an extension 25 corresponding to the extension 16 of the front member 13. The extension 24 and 25...are connected along a line of stitching 26 to comprise a shoulder strap for the left side of the garment"), 
and a first cup (13) adapted to fit a cup size of a first breast of a user of the two-part bra (see Fig. 3; cup being front 13 and 22; Kops teaches the first cup which meets the structural limitations in the claims and performs the functions as recited such as being capable of  fitting anatomy as recited);
a second side (11) comprising
a second fixed length shoulder strap (24, 25) (see aforementioned),
and a second cup (22) adapted to fit a cup size of a second breast of the user (see aforementioned; see Fig. 3; cup being front 13 and 22; Kops teaches the first cup which meets the structural limitations in the claims and performs the functions as recited such as being capable of  fitting anatomy as recited);
the second side being completely separable from the first side (see Fig. 3; Kops teaches the first and second side which meets the structural limitations in the claims and performs the functions as recited such as being capable of being completely separable, especially based on amount of force applied, nevertheless further in view of Page 1 Lines 21-24 “the garment…is preferably made in halves which may be attached to and detached from one another”; Page 2 Lines 41-51 “prefer to employ a snap fastener or other suitable device for attaching the back members 12 and 21 and this attachment is preferably at the upper section of the overlapping portions of the back member, although it will be understood that while one or more of these snap fastener devices may be employed for this purpose the parts of the back members of the garment may be thus connected by any other suitable means”);

Kops does not explicitly teach the first side comprising a first under band including a first plurality of slots,
a first hook located on the first under band,
the second side a second under band including a second plurality of slots,
a second hook located on the second under band,
wherein the first hook is configured to engage with one of the first plurality of slots
and the second hook is configured to engage with one of the second plurality of slots
to thereby regulate the size of the two-part bra for the user.

Linder teaches the first side (14) comprising a first under band including a first plurality of slots (29) (see Figs. 2, 3; [0022] "side adjustment system 26 further includes a plurality of loops 29 affixed at locations on the lower edge of each of the respective side members 14, 16 to which the hook 28 may attach"; wherein first under band is side 14’s respective 27 and the strap on which 29 is located, to which 27 will connect),
a first hook (28) located on the first under band (see aforementioned),
the second side (16) comprising a second under band (27) including a second plurality of slots (29) (see aforementioned),
a second hook (28) located on the second under band (see aforementioned; wherein second under band is side 16’s respective 27 and the strap on which 29 is located, to which 27 will connect),
wherein the first hook is configured to engage with one of the first plurality of slots (see aforementioned)
and the second hook is configured to engage with one of the second plurality of slots (see aforementioned)
to thereby regulate the size of the two-part bra for the user (Linder teaches the structures aforementioned which meets the structural limitations in the claims and performs the functions as recited such as being capable of regulating size, especially in further view of [0023] "attaching the hook 28 at each progressively more distant loop 29…providing more compression, support and firmness, if desired, depending, for example, on the size and/or sensitivity of the breasts, degree of physical activity engaged in or comfort and support desired during sleep").
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kops with the addition of Linder’s side adjustment system in order to provide adjustability in compression, support and firmness ([0023]).
Regarding Claim 3, modified Kops teaches all the claimed limitations as discussed above in Claim 1.
Kops further teaches wherein the first side and the second side overlap at the front thereof by different amounts depending on the separations of the breasts (see Figs. 1 and 2 for overlap; Kops teaches the overlap which meets the structural limitations in the claims and performs the functions as recited such as being capable of lesser or greater overlap depending on the separation of a particular user’s breasts).
Regarding Claim 4, modified Kops teaches all the claimed limitations as discussed above in Claim 1.
Kops further teaches wherein the shoulder strap has no shoulder strap adjustment (see Fig. 3).
Regarding Claim 5, modified Kops teaches all the claimed limitations as discussed above in Claim 1.
Kops further teaches wherein the first side (10) further comprises a front portion (14) and a rear portion (12) (see Fig. 3; page 2 Line 6 “front member 14”; page 2 Line 2 “back member 12”),
and wherein the second side (11) further comprises a front portion (23) and a rear portion (21) (see Fig. 3; page 2 Line 24 “front member 23”; page 2 Line 20 “back member 21”).
Regarding Claim 6, modified Kops teaches all the claimed limitations as discussed above in Claim 1.
Linder further teaches wherein the first hook is located on an end of the first under band ([0023] hook 28…at the free end of the strap 27” on side 14)
and wherein the second hook is located on an end of the second under band (([0023] hook 28…at the free end of the strap 27” on side 16).
Regarding Claim 7, modified Kops teaches all the claimed limitations as discussed above in Claim 1.
	Kops seems to at least suggest wherein the two-part bra is wireless (inasmuch as no wires have been illustrated or disclosed).

	Nevertheless Linder further teaches wherein the bra is wireless ([0004] "sports bra is often preferred that does not have underwires").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kops if necessary to be wireless as taught by Linder based on intended use, such as for sport usage which requires a lot of movement, especially as Jones is also for compensating for movements of the body (page 1 Lines 4-5).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kops (USPN 1400295) in view of Linder (US Publication 2011/0104985), as applied to Claim(s) 1, 3-7 above, further in view of Hanson (US Publication 2003/0166376).
Regarding Claim 2, modified Kops teaches all the claimed limitations as discussed above in Claim 1.
Kops does not explicitly teach wherein the second side is adapted to fit a different cup size than the first side.

Hanson teaches wherein the second side is adapted to fit a different cup size than the first side ([0011] "because of the separate halves, the cup size of the left side 4 can be different from the cup size of the right half 6, this accommodating a woman who has two different sized breasts"; [0012] "breasts can change in size over time…this change in breast size will occur on only one breast…user can simply buy the portion of the brassiere that needs to be changed").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kops’ bra sides to be of different cup sizes as taught by Hanson in order for users to be able to save money while having proper fit ([0011], [0012]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kops (USPN 1400295) in view of Linder (US Publication 2011/0104985), as applied to Claim(s) 1, 3-7 above, further in view of Laatz (USPN 9615631).
Regarding Claim 8, modified Kops teaches all the claimed limitations as discussed above in Claim 1.
Kops does not explicitly teach wherein the under band includes a number of marks for indicating a location to cut the under band for different bra sizes.

Laatz teaches wherein a strap includes a number of marks for indicating a location to cut the under band for different bra sizes (Col. 5 Lines 55-59 "belt comprises a plurality of size markings…wherein each of the plurality of size markings is configured for identifying a belt length at which a user can make a cut").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kops’ under band/strap (provided by Linder) with the markings of Laatz as both are in the art of straps for garments around a torso area in order to provide user-preference sizing (Col. 5 Line 60).
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Kobayashi et al (USPN 6220924), Williams (USPN 3507285), Criss (US Publication 2014/0031775) directed to two-part bra; Song (USPN 11317659) directed to hook and plurality of slots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732 

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732